Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00902-CR

                                        Luis JARAMILLO, Jr.,
                                               Appellant

                                                v.
                                     The STATE of TexasAppellee
                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR2228
                              Honorable Melisa Skinner, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

AFFIRMED

           Luis Jaramillo, Jr. pled true to violating the conditions of his community supervision, and

the trial court revoked his community supervision and sentenced him to ten years’ imprisonment.

Jaramillo’s court-appointed attorney filed a brief containing a professional evaluation of the record

in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal

has no merit. Counsel provided Jaramillo with a copy of the brief and informed him of his right

to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
                                                                                                   04-14-00902-CR


App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Jaramillo obtained a copy of the record and filed a pro se brief.

        After reviewing the record, counsel’s brief, and Jaramillo’s pro se brief, we agree that the

appeal is frivolous and without merit. 1 The judgment of the trial court is affirmed. Appellate

counsel’s request to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177

n.1. No substitute counsel will be appointed. Should Jaramillo wish to seek further review of this

case by the Texas Court of Criminal Appeals, Jaramillo must either retain an attorney to file a

petition for discretionary review or Jaramillo must file a pro se petition for discretionary review.

Any petition for discretionary review must be filed within thirty days from the later of: (1) the date

of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                          Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




1
 Because we have determined that the appeal is frivolous, we do not address any of the issues raised by Jaramillo in
his pro se brief. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

                                                       -2-